Title: To James Madison from William Jarvis, 25 October 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 25 Octr. 1802
					
					I had the honor to write you the 15 Instant by the Barque Columbia Captn. Day for Boston, 

encloseing a Copy of Mr. Gavino’s letter to me of the 30th. Ulto. & of my Note to this Government of 

the 14th. Instant the answer to which goes herewith.  I am very sorry it was not given in season to 

enable us generally to profit by the explanation, but I am inclined to think that the delay was intended 

to prevent large orders being given & large quantities being sent; Notwithstanding, from the Spirit of 

adventure which characterizes our Merchants, I hope they have made large shipments, as they would 

prove highly beneficial; Flour haveing risen in consequence of the prohibition, from seven & a half to ten 

doll’s ⅌ barrel.
					I have nothing new to communicate concerning Barbary affairs.  The only news that I am 

desirous of hearing from thence, is that they wish a Peace, for every other, in a War with a power 

where We have every thing to lose & nothing to gain, is likely to be unfavourable.
					A letter was recently handed me by Mr. Hyatt the Supercargo of the Pilgrim from a Mr. 

John Mackay dated in Rio Janeiro the 2nd. May 1802 mentioning the arrival there of an English 

Brig from St. Helena, with her clearance made out from the Coast of Brazil.  The Govmt. there 

siezed & kept possession of her two days, putting the Captain & Crew in prison, then sent them on 

board again & releas’d the Brig, saying in excuse for giveing her up that the Water was bad  This Vessel 

was under precisely the same circumstances that were the Samuel & Pilgrim.  When the Samuel’s case 

comes on for a final decision, what I am inform’d will be the next month, it will be a strong point 

to urge in her favour.
					The French Charge des Affaires left here two days since.  It is said that this Govmt. acceded to 

all the demands that Genl. Lannes made by order of the French Government.  Whatever the business 

may be that he was charged with, the fact is that he transacted it with Lewis Pinto (now Viscount 

Balsemaon) Minister of the Interior, whereas by custom & etiquette it ought to have been with Don John 

de Almeida, Minister of Foreign Affairs.
					This circumstance some insinuate forebodes Don John no good, but probably it is not 

sufficient ground to justify the conclusion.
					Accompanying this you will receive a letter from Mr. Willis  With much Respect I have the 

honor to be Sir your Mo: Hble Servt.
					
						William Jarvis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
